MEMORANDUM **
Federal prisoner Edward P. Collicott, Sr., appeals pro se from the district court’s judgment denying as untimely his 28 U.S.C. § 2255 motion challenging his jury-trial conviction for possession with intent to distribute methamphetamine, heroin and cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 2253. We review de novo, United States v. Chacon-Palomares, 208 F.3d 1157, 1158 (9th Cir.2000), and we affirm.
Citing Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), Collicott contends that his confrontation rights were violated at his re-trial when the district court allowed into evidence sworn testimony of an unavailable witness from his initial trial.
Because Collicott did not file his section 2255 motion until almost two years after the Supreme Court’s decision in Crawford, *162the district court correctly denied the motion as untimely. See Dodd v. United States, 545 U.S. 353, 125 S.Ct. 2478, 2481-83, 162 L.Ed.2d 343 (2005) (stating that an applicant has one year from the date on which the right he asserts was initially recognized by the Supreme Court).
Collicott’s motion for release, filed on September 11, 2006, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.